In re: National Medical Enterprises, Inc., applying for supervisory writs, Nineteenth Judicial District Court, Parish of East Baton Rouge, No. 255,861.
The application of relator in the above entitled and numbered cause having been duly considered,
IT IS ORDERED that a writ of mandamus hereby issue herein, vacating and recalling the judgment of May 20,1982, in the above entitled and numbered cause, and any rulings issued pursuant thereto.
IT IS FURTHER ORDERED that the Honorable William H. Brown order the joinder of National Medical Enterprises, Inc., as a party defendant in said cause.